IN THE SUPREME COURT OF THE STATE OF NEVADA


MARIO ACCOMANDO,                                        No. 83716
                Appellant,
            vs.
GEORGANN ROSE ACCOMANDO,                                        FILED
                Respondent.
                                                                DEC 13 2021
                                                             ELIZABETH A. BROWN
                                                           CLERK OF SUPREME COURT
                                                           BY     •\10-4-4-14-41k./
                                                                DEPUTY CLERX   0
                       ORDER DISMISSING APPEAL

             This is a pro se appeal from a district court order awarding
temporary spousal support and making other temporary orders. Eighth
Judicial District Court, Family Court Division, Clark County; Amy Mastin,
Judge.
        Review of the notice of appeal and other documents before this court
reveals a jurisdictional defect. The challenged order is not appealable. See
Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
(2013) (this court "may only consider appeals authorized by statute or court
rule); see generally In re Ternporary Custody of Five Minor Children, 105
Nev. 441, 777 P.2d 901 (1989) (stating that no appeal may be taken from a
temporary order subject to periodic mandatory review). Accordingly, this
court
             ORDERS this appeal DISMISSED.




                         Cadish




                                           Herndon


                                                                     el) - 36
cc:   Hon. Amy Mastin, District Judge, Family Court Division
      Mario Accomando
      Reza Athari & Associates, PLLC.
      Eighth District Court Clerk